                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                    MEMORANDUM

Honorable John A. Mendez                      RE: Eleazar Guido Nunez
United States District Judge                      Docket Number: 0972 2:12CR00392-009
Sacramento, California                            PERMISSION TO TRAVEL
                                                  OUTSIDE THE COUNTRY

Your Honor:


Eleazar Guido Nunez is requesting permission to travel to Mexico to visit his ailing grandmother.
Eleazar Guido Nunez is current with all supervision obligations, and the probation officer
recommends approval be granted.


Conviction and Sentencing Date: On April 15, 2014, Eleazar Guido Nunez was sentenced for
the offense of Distribution of Methamphetamine (2 counts).


Sentence Imposed: 60 months imprisonment, each count to be served concurrently; 36 months
supervised release, each count to be served concurrently.


Dates and Mode of Travel: Nunez will travel by car to Mexico May 31-June 6, 2019.


Purpose: Visit grandmother.




                                                1
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Eleazar Guido Nunez
         Docket Number: 0972 2:12CR00392-009
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                    Respectfully submitted,




                                       Sara Gnewikow
                              Sr. United States Probation Officer

Dated:     May 20, 2019
           Sacramento, California
           SG:cd




REVIEWED BY:
                            Ronnie Preap
                            Supervising United States Probation Officer



                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


DATED: 5/21/2019                                   /s/ John A. Mendez____________________
                                                   John A. Mendez, U. S. District Court Judge




                                              2
                                                                                                   REV. 03/2017
                                                                    TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
